
	

113 S2629 IS: Preventive Care Coverage Notification Act
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2629
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Durbin (for himself, Mr. Begich, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require employers to notify employees and prospective employees of exemptions from otherwise
			 required coverage of health services under group health plans.
	
	
		1.Short title
			This Act may be cited as the
		  Preventive Care Coverage Notification Act.
		2.Providing information to employees and prospective employees(a)Development of StandardsWith respect to an employer (other than an organization that is organized and operates as a
			 nonprofit entity and is referred to in section 6033(a)(3)(A) (i) or (iii)
			 of the Internal Revenue Code of 1986) that establishes or maintains a
			 group health plan (other than a grandfathered health plan as defined in
			 section 1251 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18011)) for its employees, the Secretary of Health and Human
			 Services, the Secretary of Labor, and the Secretary of the Treasury shall
			 jointly develop standards that require the employer to provide notice to
			 current and prospective employees if the employer is exempted or excepted
			 from covering health services otherwise required to be covered pursuant
			 to
			 title XXVII of the Public Health Service Act (including preventive health
			 services required under section
			 2713 of such Act). Such notice shall include a description of the specific
			 items and services that are
			 not covered
			 under such plan as a result of such exemption or exception. Such standards
			 shall
			 require that any notice provided under this subsection  be provided by the
			 employer to employees and prospective employees in a timely  and easily
			 understandable manner.(b)Informing employees of limitations on coverageWith respect to the notice required under subsection (a), an employer shall be deemed to
			 be in compliance with the requirements of such section if the
			 employer is an eligible organization as defined in, and provides for the
			 notice 
			 in accordance with, regulations issued pursuant to section 2713 of the
			 Public Health Service Act (42 U.S.C. 300gg–13).(c)EnforcementThe provisions of this section shall apply to employers acting as plan sponsors, group health
			 plans, and health insurance issuers as if enacted in the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.), the
			 Public Health Service Act (42 U.S.C. 201 et seq.), and the Internal
			 Revenue Code of 1986. Any failure by an employer acting as a plan sponsor,
			 a group health plan, or a health insurance issuer to comply with the
			 provisions of this Act shall be subject to enforcement through part 5 of
			 subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131 et seq.), section 2723 of the Public Health Service
			 Act (42 U.S.C. 300gg–22), and section 4980D of the Internal Revenue Code
			 of 1986.(d)ApplicationThis section shall apply to plan years beginning on or after July 1, 2014.
			
